UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1571



ROSETTA RUSHING,

                                            Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA, Virginia School for
the Deaf and Blind; DON SMITH, Principal,
Virginia School for the Deaf and Blind,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CA-95-168-4)

Submitted:   November 7, 1996          Decided:     November 18, 1996

Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Rosetta Rushing, Appellant Pro Se. James Stuart Gilmore, III,
Attorney General, Ronald Nicholas Regnery, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In this employment discrimination action, Appellant appeals

from the district court's orders granting Defendants' motion to

dismiss certain of her claims and granting summary judgment as to

the remainder. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. Rushing v. Virginia, No. CA-
95-168-4 (E.D. Va. Mar. 28 & July 5, 1996). In addition, because

Appellant has already paid the filing fee, we deny her motion to

proceed in forma pauperis. We dispense with oral argument because
the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2